Madsen, C.J.
¶1 Petitioner Daniel Stockwell seeks to withdraw his guilty plea to a 1986 charge of statutory rape in the first degree. Stockwell’s plea statement and judgment and sentence misstated the statutory maximum sentence. We hold that in a personal restraint petition (PRP), a petitioner must show actual and substantial prejudice in a challenge to a guilty plea based on such a misstatement. Because Stockwell fails to make this showing, we affirm the Court of Appeals.
FACTS AND PROCEDURAL HISTORY
¶2 In 1985, Daniel Stockwell was convicted of indecent liberties and given a special sex offender sentencing alternative (SSOSA). During his required outpatient treatment, he admitted to having sexual contact with a minor. Subsequently, he was charged with one count of statutory rape in the first degree, to which he pleaded guilty on July 29,1986. His plea form stated the prosecutor would recommend an exceptional sentence within SSOSA guidelines. However, the plea statement and judgment and sentence both misstated the maximum sentence as 20 years, with a $50,000 fine, when in fact the statutory maximum was life.
¶3 Stockwell received a SSOSA exceptional sentence downward, including 24 months of outpatient treatment and 12 months of community supervision. He completed the terms of his sentence and was discharged on October 25, 1989.
¶4 Meanwhile, the legislature enacted a one year time limit on collateral attacks of criminal convictions, which became effective on July 23, 1989. ROW 10.73.120. This time limit applies to all petitions filed more than one year *592after the effective date of the statute. RCW 10.73.130. The Department of Corrections (DOC) was directed to attempt to advise every person who, on the effective date, was “serving a term of incarceration, probation, parole, or community supervision pursuant to a conviction of a felony,” of the change. RCW 10.73.120. The director of the division of community corrections issued a memorandum dated December 5, 1989, directing community corrections and work release supervisors to post a DOC notice addressing the time limit change. Stockwell’s community custody ended about six weeks before the memorandum was issued, and he claims he was not notified of the time limit.
¶5 In 2004, Stockwell was convicted of first degree child molestation and attempted first degree child molestation. The trial court imposed a persistent offender sentence of life without the possibility of early release, relying on the earlier convictions. Stockwell subsequently filed a PRP challenging the 1986 judgment and sentence. He first contended he was not time barred because his sentence was facially invalid and he did not receive notice from DOC. He also argued his guilty plea was involuntary because the plea statement incorrectly stated the maximum. The acting chief judge dismissed his petition as time barred.
¶6 Stockwell filed a motion for discretionary review in this court, which was stayed pending In re Personal Restraint of McKiearnan, 165 Wn.2d 777, 203 P.3d 375 (2009). After McKiearnan, the matter was referred to a department of the court, which granted review and remanded to the Court of Appeals for reconsideration in light of McKiearnan.
¶7 On remand, the Court of Appeals determined that Stockwell’s petition was not time barred because DOC failed to provide notice of the time limit. In re Pers. Restraint of Stockwell, 161 Wn. App. 329, 334, 254 P.3d 899 (2011). Considering the merits, the court held that although Stockwell demonstrated a constitutional error based on misinformation of the statutory maximum, he failed to *593show resulting prejudice. Stockwell then filed a motion for discretionary review in this court. This motion was stayed pending In re Personal Restraint of Coats, 173 Wn.2d 123, 267 P.3d 324 (2011). Following Coats, the court granted review.
ANALYSIS
¶8 Before addressing Stockwell’s substantive arguments, we must determine whether Stockwell’s petition is time barred. “No petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.” RCW 10.73.090. Facial invalidity can exist if a trial court lacked the statutory authority to impose a sentence. In re Pers. Restraint of Scott, 173 Wn.2d 911, 916, 271 P.3d 218 (2012); see also Coats, 173 Wn.2d at 144 (“we have found only errors that result from a judge exceeding the judge’s authority to render a judgment and sentence facially invalid”).
¶9 Stockwell’s petition was filed over two decades after his judgment became final. He also received an exceptional sentence downward, a legal sentence both under the erroneous maximum and the correct legal maximum. Thus, his sentence was facially valid and time barred.
¶10 Stockwell, however, argues RCW 10.73.090 should not bar his PRP because DOC did not attempt to give him notice of the time bar amendment. When the legislature amended chapter 10.73 RCW to include the time bar, it required DOC to “attempt to advise” everyone who, on July 23,1989, was under community supervision pursuant to a felony conviction. RCW 10.73.120. While actual notice was not required, an attempt was necessary. See In re Pers. Restraint of Vega, 118 Wn.2d 449,823 P.2d 1111 (1992) (time limit did not apply where no attempt was made to notify petitioner serving federal prison sentence).
*594¶11 Here, notices were not posted until after Stockwell was discharged. The State argues the act of posting notices alone is sufficient to meet the statutory requirements under In re Personal Restraint of Runyan, 121 Wn.2d 432, 453, 853 P.2d 424 (1993). In Runyan, this court held the time bar applied to a petitioner on parole who regularly reported to his parole officer, where notices were placed in community correction offices. Id. at 438, 451. There, the petitioner was unable to show that DOC did not attempt notice. Id. at 453. Unlike the petitioner in Runyan, Stockwell did not have a similar opportunity to potentially see the notices. Accordingly, the time bar does not apply to Stockwell’s petition.1
¶12 Turning to the merits of the petition, Stockwell contends that misinformation regarding the legal maximum sentence renders his plea involuntary, violating the due process clauses of the United States and Washington Constitutions. U.S. Const, amend. XIV, § 1; Wash. Const, art. I, § 3. In light of this error, he argues he need not show actual and substantial prejudice because an involuntary plea creates a presumption of prejudice in a direct appeal and that same standard also applies in a PRP.
¶13 Where we have addressed the standards in a direct appeal, we have stated that “[d]ue process requires an affirmative showing that a defendant entered a guilty plea intelligently and voluntarily.” State v. Ross, 129 Wn.2d 279, 284, 916 P.2d 405 (1996) (citing State v. Barton, 93 Wn.2d 301, 304, 609 P.2d 1353 (1980)). A guilty plea may be considered involuntary when it is based on misinformation regarding a direct consequence of the plea, which includes the statutory maximum. State v. Mendoza, 157 Wn.2d 582, *595591, 141 P.3d 49 (2006) (“a guilty plea may be deemed involuntary when based on misinformation regarding a direct consequence on the plea”); State v. Weyrich, 163 Wn.2d 554, 557,182 P.3d 965 (2008) (“A defendant must be informed of the statutory maximum for a charged crime, as this is a direct consequence of his guilty plea.”). An involuntary plea constitutes a manifest injustice. State v. Walsh, 143 Wn.2d 1, 6, 17 P.3d 591 (2001). Under CrR 4.2(f), a court must allow a defendant to withdraw a guilty plea where withdrawal is necessary to correct a manifest injustice. However, if the motion for withdrawal is made after the judgment, it is governed by CrR 7.8(b), which states that a court “may relieve a party from a final judgment” for several reasons, including mistake, newly discovered evidence, fraud, a void judgment, or any other reason justifying relief.
¶14 We have acknowledged that a petitioner may seek to withdraw a plea on direct appeal where the defendant has been misinformed of the maximum sentence. See, e.g., Mendoza, 157 Wn.2d at 592; Weyrich, 163 Wn.2d at 556; Walsh, 143 Wn.2d at 10. For example, in Mendoza, a miscalculated offender score resulted in a lower range than indicated in the plea agreement. 157 Wn.2d at 584-85. During sentencing proceedings, the State explained the error and requested a lower sentence within the correct range. Id. Mendoza moved to withdraw his plea on grounds unrelated to the erroneous score. Id. at 585. The sentencing court rejected Mendoza’s motion. Id. On review, this court stated that “[a]bsent a showing that the defendant was correctly informed of all of the direct consequences of his guilty plea, the defendant may move to withdraw the plea.” Id. at 591. However, Mendoza waived his right to challenge the plea as involuntary because he did not object to sentencing or move to withdraw his plea when he learned of the mistake in the offender score before sentencing and because he received a lower sentence than statutorily authorized by his correct score. Id.
*596¶15 Similarly, in Weyrich, a plea statement and judgment and sentence mistakenly described one of the charges as having a maximum sentence of 5 years, when in fact the maximum was 10 years. 163 Wn.2d at 556. Despite the error, Weyrich was sentenced within the correct range. Id. Prior to sentencing, Weyrich moved to withdraw his pleas, which he argued were not knowingly, voluntarily, and intelligently made. Id. The trial court denied the motion, and the Court of Appeals affirmed. State v. Weyrich, noted at 137 Wn. App. 1011 (2007). We reversed the Court of Appeals and noted that “[t]he State’s argument that the error did not actually affect Weyrich’s decision to plead guilty requires the sort of subjective hindsight inquiry into Weyrich’s decision of which Mendoza and [In re Personal Restraint of] Isadore[, 151 Wn.2d 294, 88 P.3d 390 (2004)] disapprove.”2 Weyrich, 163 Wn.2d at 557.
¶16 Here, Stockwell’s judgment and sentence did not reflect the correct statutory maximum of life imprisonment. On direct appeal this error would be presumed prejudicial and, unless waived, would support Stockwell’s motion to withdraw his plea. The issue here is whether Stockwell is entitled to the same presumption of prejudice on collateral review or whether he bears the burden to show the error caused actual and substantial prejudice.
 ¶17 A petitioner’s burden on collateral review has evolved over the course of several decades. In In re Personal Restraint of Hagler, 97 Wn.2d 818, 823, 650 P.2d 1103 (1982), we discussed the origin of PRPs in the State’s habeas corpus remedy under article IV, section 4 of the Washington State Constitution. We stated that a PRP, like a petition for a writ of habeas corpus, is not a substitute for an appeal. Id. In discussing the standard to be applied we stated, “While the presumption of prejudice is appropriate to direct review of a conviction, it is not appropriate to *597collateral review by way of personal restraint petition.” Id. We acknowledged collateral review is distinct from a direct appeal because collateral relief “undermines the principles of finality of litigation, degrades the prominence of the trial, and sometimes costs society the right to punish admitted offenders.” Id. at 824 (citing Engle v. Isaac, 456 U.S. 107,102 S. Ct. 1558, 71 L. Ed. 2d 783 (1982)). We also stated that under federal habeas standards, the burden is on the petitioner to show “ ‘not merely that the errors at his trial created a possibility of prejudice, but that they worked to his actual and substantial disadvantage, infecting his entire trial with error of constitutional dimensions.’ ” Id. at 825 (quoting United States v. Frady, 456 U.S. 152,170,102 S. Ct. 1584, 71 L. Ed. 2d 816 (1982)). We held that the same burden should be met in PRPs challenging trial error. Id. Then, in In re Personal Restraint of Cook, we addressed the petitioner’s burden when raising constitutional trial error stating that “in the context of a constitutional error, a petitioner must satisfy his threshold burden of demonstrating actual and substantial prejudice.” 114 Wn.2d 802, 810, 792 P.2d 506 (1990) (citing In re Pers. Restraint of Haverty, 101 Wn.2d 498, 504, 681 P.2d 835 (1984)).
¶18 The court continued its course correction in In re Personal Restraint of St. Pierre, 118 Wn.2d 321, 823 P.2d 492 (1992). Prior to St. Pierre, in several cases, the court presumed prejudice on collateral review when the error would never be harmless on direct appeal. See State v. Kitchen, 110 Wn.2d 403,413, 756 P.2d 105 (1988); In re Pers. Restraint of Boone, 103 Wn.2d 224,233,691 P.2d 964 (1984); In re Pers. Restraint of Gunter, 102 Wn.2d 769,774,689 P.2d 1074 (1984); In re Pers. Restraint of Richardson, 100 Wn.2d 669, 679, 675 P.2d 209 (1983). In Richardson, the error at issue was a conflict of interest arising from Richardson’s attorneys representation of a witness who was called at the trial. Id. at 678. There, this court acknowledged that ordinarily one raising an error in a PRP must also demonstrate prejudice. Id. at 679. However, under the facts, we con-*598eluded that the error, if proved, would provide automatic proof of the prejudice. Id. In Boone, we interpreted Richardson as suggesting that certain constitutional errors that are never harmless on direct review will be presumed prejudicial in a PRP. Boone, 103 Wn.2d at 233 (“This court has recently held that prejudice to a personal restraint petitioner will be presumed for certain types of constitutional error. In re [Pers. Restraint of] Richardson, 100 Wn.2d 669, 679, 675 P.2d 209 (1983).”).
¶19 Retreating from the broad holding in Boone, we stated in St. Pierre that “[i]n dicta, we have previously suggested constitutional errors which can never be considered harmless on direct appeal will also be presumed prejudicial for the purposes of personal restraint petitions. We now reject this proposition.” St. Pierre, 118 Wn.2d at 328 (citing Boone, 103 Wn.2d at 233). This court declined to adopt a rule that “would categorically equate per se prejudice on collateral review with per se prejudice on direct review.” Id. at 329. Citing to Hagler, we opined that “some errors which result in per se prejudice on direct review will also be per se prejudicial on collateral attack” but that the interests of finality demand a higher standard in a collateral attack. Id.3 As to the error claimed by St. Pierre, a defective charging document, we required the petitioner to prove actual and substantial prejudice on collateral review. Id.
¶20 Unlike the error in Richardson, deprivation of counsel, the error here is a misstatement of sentencing consequences. Following St. Pierre, this court has addressed the burden to show actual and substantial prejudice arising *599from an incorrect statement of sentencing consequences. In In re Personal Restraint of Fawcett, 147 Wn.2d 298, 299-300,53 P.3d 972 (2002), the petitioner argued that his guilty plea was involuntary because the plea form erroneously implied he could receive a one year community placement term when the law in fact required two. Fawcett violated the conditions of his community placement two months into his term, which resulted in revocation of his SSOSA. Id. at 300. This court held that despite misinformation about the term of community placement, the petitioner failed to show actual and substantial prejudice because he would suffer no future prejudice from the two year term that had been revoked during the first year. Id. at 302.
¶21 In Isadore, 151 Wn.2d 294, we again acknowledged the burden to show actual and substantial prejudice in a PRP but declined to impose the burden where it would not further the goals of finality. In Isadore, the petitioner pleaded guilty after being told that he would not face community placement as a consequence of his plea. Id. at 297. Over a year later, the prosecutor’s office was notified that community placement was statutorily required and so the petitioner’s sentence was amended to add community placement. Id. The petitioner filed a PRP, seeking enforcement of the original plea agreement. Id. On review, this court acknowledged the burden on the petitioner to show prejudice. However, because Isadore did not have a prior opportunity for judicial review, the court applied the standard in In re Personal Restraint of Cashaw, 123 Wn.2d 138, 148-49,866 P.2d 8 (1994), and required Isadore to show only unlawful restraint. RAP 16.4(b), (c); Isadore, 151 Wn.2d at 299 (determining threshold PRP requirements did not apply where there was no prior opportunity or avenue for obtaining judicial review (citing Cashaw, 123 Wn.2d at 148-49)). We also noted that even if Isadore were required to meet the PRP prejudice standard, he had done so.
¶22 Against this backdrop, Stockwell makes several arguments in support of his claim that he is not required to
*600show that he suffered actual and substantial prejudice as a result of the misstatement of the maximum sentence. First, he says that Isadore and In re Personal Restraint of Bradley, 165 Wn.2d 934, 205 P.3d 123 (2009), acknowledge that certain errors on direct appeal are presumed prejudicial in a PRP. We disagree. As mentioned earlier, the court in Isadore did discuss the actual and substantial standard but held that the Cashaw standard applied instead.4 In Bradley the court cited to Isadore. The issue of whether errors that are presumed prejudicial on direct appeal are presumed prejudicial in a PRP was not before the court in either of these cases. As the Court of Appeals stated in ETCO, Inc. v. Department of Labor & Industries, 66 Wn. App. 302, 307, 831 P.2d 1133 (1992):
Where the literal words of a court opinion appear to control an issue, but where the court did not in fact address or consider the issue, the ruling is not dispositive and may be reexamined without violating stare decisis in the same court or without violating an intermediate appellate court’s duty to accept the rulings of the Supreme Court. “An opinion is not authority for what is not mentioned therein and what does not appear to have been suggested to the court by which the opinion was rendered.” Continental Mut. Sav. Bank v. Elliott, 166 Wash. 283, 300, 6 P.2d 638, 81 A.L.R. 1005 (1932).
(Footnote omitted.)
¶23 Stockwell also argues that older cases (Kitchen, Boone, Richardson, and Gunter) support his claim that he is not required to meet the actual and substantial prejudice standard. As discussed above, this court specifically rejected the broad language in these cases that would hold that “constitutional errors which can never be considered harmless on direct appeal will also be presumed prejudicial *601for the purposes of personal restraint petitions.” St. Pierre, 118 Wn.2d at 328 (citing Boone, 103 Wn.2d at 233). While acknowledging that some per se errors on direct review could also be per se prejudicial on collateral attack, we have had no occasion to decide whether a personal restraint petitioner who claims he was misinformed about the consequences of his plea must show that he was actually and substantially prejudiced by that error.5
¶24 Stockwell also argues that court rules support the conclusion that prejudice resulting from misinformation of a sentencing consequence argued on direct appeal is sufficient to meet actual and substantial prejudice in a PRP. He contends that the manifest injustice requirement in CrR 4.26 and manifest error requirement in RAP 2.5(a)7 mirror the prejudice required in a PRP. In support, he cites to Walsh for the court’s discussion that “manifest” means a showing of prejudice is made. Walsh, 143 Wn.2d at 8.
¶25 First, Stockwell’s argument fails to recognize that CrR 4.2 is a trial court rule. Moreover, a motion to withdraw a plea after a judgment is entered is governed by CrR 7.8, not simply CrR 4.2(f).8 CrR 7.8 states that a court may grant relief from a final judgment for mistakes, for newly discovered evidence, for fraud, where a judgment is void, or for any other reason justifying relief. It applies to motions made within a reasonable time and, in the case of mistakes and newly discovered evidence, not more than one year after the judgment was entered. CrR 7.8(b). As we said in State v. Lamb, 175 Wn.2d 121, 128, 285 P.3d 27 (2012), “A *602finding of ‘manifest injustice’ does not automatically establish that relief is available under CrR 7.8(b)(5).” See also State v. Robinson, 172 Wn.2d 783, 263 P.3d 1233 (2011) (stating that if the petitioner had moved to withdraw his plea after the judgment was entered, he would have had to satisfy CrR 7.8(b) in addition to CrR 4.2(f)). CrR 7.8 represents a potentially higher standard than CrR 4.2(f) for withdrawing a plea. Just as a petitioner may need to meet a higher burden when withdrawing a plea postjudgment versus prejudgment, so should a petitioner in the context of a PRR As to RAP 2.5, this rule pertains to the court’s discretion to hear issues on appeal or review that were not objected to at trial. The rule does not govern a petitioner’s burden in a PRP.
¶26 Finally, Stockwell argues that we are precluded from applying the actual and substantial prejudice standard because it would require a materiality inquiry that was rejected under Isadore, 151 Wn.2d at 302. See Bradley, 165 Wn.2d at 940. In Isadore, we declined to adopt a materiality test that would consider how material an error was to a defendant’s decision to plead guilty. 151 Wn.2d at 302.9 However, a materiality inquiry, involving a hindsight review of defendant’s motivations, is distinct from consideration of actual and substantial prejudice, which looks to the practical effects of a sentence. Considerations of actual and substantial prejudice do not require insight into the defendant’s state of mind and motivations, but simply look at the practical effects that resulted from error.
¶27 We do recognize that there may be some confusion arising from Bradley because there the court relied on direct appeal cases and on Isadore without discussing the prejudice standard imposed on a personal restraint petitioner. We take this opportunity to clarify that a personal *603restraint petitioner seeking to withdraw a plea based on a misstatement of the statutory maximum is required to satisfy the actual and substantial prejudice standard on collateral attack.
¶28 We next consider whether Stockwell was actually and substantially prejudiced by the misstatement of the maximum sentence.
¶29 Stockwell does not argue that he was actually and substantially prejudiced, nor do the facts suggest that he was. First, the sentence he received was statutorily authorized. Although the judgment and sentence misstated the maximum, he received an exceptional downward sentence, below both the stated maximum and the actual maximum. Moreover, his sentence was completed over two decades ago. See State v. Hardesty, 129 Wn.2d 303,313-14, 915 P.2d 1080 (1996) (discussing double jeopardy as applied to sentencing and acknowledging that an erroneous sentence that has been fully served precludes imposition of a heightened sentence where the defendant acquires a legitimate expectation of finality). Under the facts here, Stockwell has failed to meet his burden to show that the error complained of resulted in actual and substantial prejudice.
CONCLUSION
¶30 We hold that Stockwell was required to demonstrate actual and substantial prejudice resulting from the erroneous misstatement of the statutory maximum and that he has failed to meet this burden. We affirm the Court of Appeals.
C. Johnson, Owens, Fairhurst, J.M. Johnson, Wiggins, and González, JJ., concur.

 The State contends that the Court of Appeals exceeded the scope of our remand order by reassessing its prior decision on the issue of notice. While we remanded for reconsideration in light of McKiearnan, which involved facial invalidity, nothing in the order precluded review of the timeliness issue. Additionally, RAP 2.5(c)(2) allows an appellate court to “review the propriety of an earlier decision of the appellate court... and, where justice would best be served, decide the case on the basis of the appellate court’s opinion of the law at the time of the later review.” See Folsom v. County of Spokane, 111 Wn.2d 256,264,759 P.2d 1196 (1988).


 Stockwell argues that Weyrich was a “collateral attack” as defined under ROW 10.73.090(2). This is incorrect. Weyrich was a direct appeal, and RCW 10.73.090(2) does not apply.


 Justice Gordon McCloud’s concurrence contends we have used St. Pierre to adopt a “one-size-fits-all” approach whereby all errors must be supported by actual and substantial prejudice. Concurrence at 606. This is incorrect. To the contrary, we recognize that not all errors that are per se prejudicial on direct review will also be per se prejudicial on collateral review.
We adopt St. Pierre insofar as it rejected a categorical approach. St. Pierre does speak of errors that “can never be considered harmless on direct appeal” — a category that would include the misstatement of Stockwell’s statutory maximum. 118 Wn.2d at 328.


 Arguably Isadore’s discussion of the actual and substantial standard is dicta. However, even if it is essential to our holding, the discussion was in response to the State’s argument that Isadore was required to show that misinformation about the direct consequences of his plea was material to his decision to plead guilty. The court was not answering the question posed here: is an error which is presumed prejudicial on direct review also presumed prejudicial on collateral review.


 The concurrence’s characterization that structural errors defy a harmless error analysis is misplaced. Concurrence at 608.


 “The court shall allow a defendant to withdraw the defendant’s plea of guilty whenever it appears that the withdrawal is necessary to correct a manifest injustice.” CrR 4.2(f).


 “[A] party may raise the following claimed errors for the first time in the appellate court:... (3) manifest error affecting a constitutional right.” RAP 2.5(a).


 “If the motion for withdrawal is made after judgment, it shall be governed by CrR 7.8.” CrR 4.2(f).


 It should be noted that even this court’s views on materiality have changed over time. See State v. Oseguera Acevedo, 137 Wn.2d 179,203,970 P.2d 299 (1999) (plurality opinion) (considering whether the facts represented a “material factor” to the defendant’s plea of guilty).